Order unanimously affirmed, with costs. Memorandum: Defen*983dants-appellants have not demonstrated that they are entitled to summary judgment dismissing the plaintiffs cause of action for intentional interference with a contractual relationship. We cannot say on this record that defendants-appellants did not use or participate in wrongful means to interfere with the performance by plaintiff of a prospective contractual relationship (see, Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 190-191, 194; Keviczky v Lorber, 290 NY 297; Williams & Co. v Collins Tuttle & Co., 6 AD2d 302; see also, Simon v Electrospace Corp., 28 NY2d 136, 142; Goodman v Marcol, Inc., 261 NY 188, 191-193; Sibbald v Bethlehem Iron Co., 83 NY 378, 384-385). We do not determine whether plaintiff has submitted facts demonstrating a prima facie case. That determination must be made at the trial upon a full record. A defendant moving for summary judgment bears the burden in the first instance of submitting evidence showing that the plaintiff has no cause of action (CPLR 3212 [b]). Defendants-appellants have failed to sustain that burden. (Appeal from order of Supreme Court, Monroe County, White, J.—summary judgment.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.